DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim missing numbering.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012.

Claim 1. Eberlein teaches: A method comprising:
 determining, for a plurality of release versions of a service, sets of data schema of the service that include at least one data schema of a release version of the service, the at least one data schema being compatible with another release version of the service, a data schema being indicative of a data version of a portion of a database of the service (par.0036, two versions of application software 212-1 and 212-2 can access same data schema 230).
 	determining, using the sets of data schema of the service, a common data schema compatible with the plurality of release versions of the service (par.0036, the data schema 230 is compatible with both versions of the software application).
Eberlein does not explicitly teach: updating at least a portion of the database to the common schema to implement the service so that the service is executable with use of the plurality of release versions compatible with the common schema.
	On the other hand, Qiu teaches: updating at least a portion of the database to the common schema to implement the service so that the service is executable with use of the plurality of release versions compatible with the common schema (par.0040, 0047, a new schema S2N and shared database tables are created that are compatible with both application version CRM1 and application version CRM2).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the common schema of Qiu to the software update method of Eberlein to produce an expected result of portion of database to common schema. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate to newer application version without downtime.

Claim 3. The combination of Eberlein and Qiu teaches the method of claim 1. Qiu further teaches: further comprising causing the plurality of release versions of the service to perform data operations on the database at the common data schema (par.0040 “A new schema S2N is also defined for the new CRM application, which contains data objects (e.g., tables) that are configured to accommodate specific business rules of the new CRM application. The new schema S2N should also include one or more views through which the new CRM can access (e.g., select, insert, update, etc.) the shared tables of the S1 Schema”).

Claims 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012, Further in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017.

Claim 2. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein the updating is performed in response to a determination that the common data schema is higher than a currently implemented data schema of the service.  
On the other hand, Baid teaches: wherein the migrating is performed in response to a determination that the highest common data schema version is higher than a currently implemented data schema version of the service. (par.0018, wherein a next version of the application schema (higher) is sent to each application server based on determining that all application servers are currently on same version of the application schema. Par.0109, wherein a highest schema version identifier is used; as taught by Baid).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the next application schema of Baid to the software update method of Eberlein to produce an expected result of the migrating is performed in response to a determination that the highest common data schema version is higher than a currently implemented data schema version of the service. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate to newer application version.

Claims 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012, Further in view of Singh et al. (US 7,155,462 B1) published on Dec. 26, 2006.

Claim 4. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: further comprising: storing an indication that the service is updating to the common data schema.  
On the other hand, Singh teaches: storing an indication that the service is updating to the common data schema (column 2 lines 60-67 through column 3 lines 1-5, wherein a database stores indication state indicating that the client is in migration state. The migration state indicates that the data unique to that client is being reformatted to be compatible with the newly installed version of the hosted application).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the indication state of Singh to the software update method of Eberlein to produce an expected result of storing an indication that the service is updating to the common data schema. The modification would be obvious because one of ordinary skill in the art would be motivated to alert user during migration to prevent access to migrating data.

Claim 5. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein updating at least a portion of the database to the common data schema comprises: causing one or more rows of the database to be updated to the common data schema; receiving an indication that an error occurred during the update; and restarting the update.  
On the other hand, Singh teaches: wherein migrating the database to the highest common data schema version comprises: causing one or more rows of the database to be migrated to the highest common data schema version (column 16 lines 47-48, wherein user’s database is migrated to new version).
 receiving an indication that an error occurred during the migration; and restarting the migration (column 13 lines 33-38, wherein migration error occurred, user data is rolled back and the migration is repeated).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the migration error of Singh to the software update method of Eberlein to produce an expected result of restarting migration after receiving error. The modification would be obvious because one of ordinary skill in the art would be motivated to retry migration after error.

Claim 8. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein a first portion of users of the service are directed to a first release version of the service, and wherein a second portion of the users are directed to a second release version of the service.  
On the other hand, Singh teaches: wherein a first portion of users of the service are directed to the first release version of the service, and wherein a second portion of the users are directed to the second release version of the service (Fig. 2A and column 1 lines 10-18, wherein multiple users are directed to different application versions; as taught by Singh).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the multiple users of Singh to the software update method of Eberlein to produce an expected result of directing different users to different release versions. The modification would be obvious because one of ordinary skill in the art would be motivated to incrementally migrate users to make sure the new version is working properly before a final migration.


Claims 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012, further in view of Iglesia (US 2015/0149605 A1) published on May 28, 2015.

Claim 6. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein updating at least a portion of the database to the common data schema comprises: causing a first portion of the database to be updated to the common data schema; - 34 -B&W Ref.: 007737.01297 Client Ref.: ID 1187US receiving one or more continuation tokens, wherein the one or more continuation tokens indicate the first portion; and causing a second portion of the database to be updated to the common data schema.  
On the other hand, Iglesia teaches: wherein migrating the database to the highest common data schema version comprises: causing a first portion of the database to be migrated to the highest common data schema version (par.0016, wherein portion of data are migrated to destination).
receiving one or more continuation tokens, wherein the one or more continuation tokens indicate the first portion (par.0016, wherein a status of migration bitmap is evaluated (evaluating or accessing requires receiving) to determine portions that are completely migrated and data is migrated according to the next bit map).
and causing a second portion of the database to be migrated to the highest common data schema version (par.0016, wherein other portions to be migrated are determined based on the bitmap and migration is performed).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the Bitmap of Iglesia to the software update method of Eberlein to produce an expected result of using continuation token to migrate database portions. The modification would be obvious because one of ordinary skill in the art would be motivated to track data migration.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012, further in view of Inturi et al. (US 2006/0190497 A1) published on Aug. 24, 2006.

Claim 7. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein updating at least a portion of the database to the common data schema comprises: determining, for each row of the database, whether the row is below the common data schema; and converting, to the common data schema, each row of the database that is below the common data schema. 
 On the other hand, Inturi teaches: wherein migrating the database to the highest common data schema version comprises: determining, for each row of the database, whether the row is below the highest common data schema version (par.0058, par.0060, par 0088, wherein a row format is in older version than current version)
 and converting, to the highest common data schema version, each row of the database that is below the highest common data schema version (par.0058, par.0060, par 0088, wherein all rows of old schema are copied to new schema).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the older and newer version of Inturi to the software update method of Eberlein to produce an expected result of converting to the highest schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate only data that is not yet at the newest schema version.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Qiu et al. (US 2012/0036166 A1) published on Feb. 9, 2012, further in view of Leen et al. (US 2018/0217819 A1) filed on Jan. 31, 2017.

Claim 9. The combination of Eberlein and Qiu teaches the method of claim 1. The combination does not explicitly teach: wherein determining the sets of data schema comprises: determining addresses corresponding to the plurality of release versions; and querying the addresses for data schema information indicating the compatibility of a release version with a set of data schema.
On the other hand, Leen teaches: wherein determining the sets of data schema comprises: determining addresses corresponding to the plurality of release versions; and querying the addresses for data schema information indicating the compatibility of a release version with a set of data schema (par.0118, wherein a web service URL is identified and used to retrieve the corresponding schema).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the web service URL of Lee to the software update method of Eberlein to produce an expected result of querying the addresses for data schema information indicating the compatibility of a release version with a set of data schema. The modification would be obvious because one of ordinary skill in the art would be motivated to receive schema information from a network site.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of Johnson et al. (US 2014/0282469 A1) published on Sep. 18, 2014.

Claim 10, Eberlein discloses: A method comprising: 
determining, for a plurality of release versions of a service, sets of data schema of the service that include at least one data schema of a release version of the service, the at least one data schema being compatible with another release version of the service, a data schema being indicative of a data version of a portion of a database of the service (par.0036, two versions of application software 212-1 and 212-2 can access same data schema 230).
 	determining, using the sets of data schema of the service, a common data schema compatible with the plurality of release versions of the service (par.0036, the data schema 230 is compatible with both versions of the software application).
	Eberlein does not explicitly teach: in response to a determination that the highest common data schema version is higher than a current data schema version of the service, initiating a migration, for the service, to the highest common data schema.
	On the other hand, Baid teaches: in response to a determination that the highest common data schema version is higher than a current data schema version of the service, initiating a migration, for the service, to the highest common data schema version (par.0049, wherein the next application schema is deployed in response to all database servers currently using the version of application schema prior to the next version of the application schema).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the next application schema of Baid to the software update method of Eberlein to produce an expected result of the migrating is performed in response to a determination that the highest common data schema version is higher than a currently implemented data schema version of the service. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate to newer application version.
The combination of Eberlein and Baid does not explicitly teach: and instructing the first release version and the second release version to use data access layer methods compatible with the highest common data schema.
On the other hand, Johnson teaches: and instructing the first release version and the second release version to use data access layer methods compatible with the highest common data schema (par.0047, wherein compatibility mechanism is located data access layer and allow different versions to write to the latest version. Par.0050, the compatibility mechanism 240 determines the highest version of software that two role instances have in common and enables the role instances to interact within that common version. Thus, the talk-down pattern allows particular versions to communicate with versions of the service that are older).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the access layer of Johnson to the software update method of Eberlein to produce an expected result of using access layer compatible with the highest schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to provide compatibility with the new schema.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of Johnson et al. (US 2014/0282469 A1) published on Sep. 18, 2014, further in view of Shimogori (US 2004/0267796 A1) published on Dec. 30, 2004.

Claim 11, The combination of Eberlein, Baid and Johnson teaches the method of claim 10. The combination does not expressly teach: wherein instructing the first release version and the second release version to use the data access layer methods compatible with the highest common data schema version comprises modifying a stored indicator of the current data schema version of the service to indicate the highest common data schema version.
On the other hand, Shimogori teaches: wherein instructing the first release version and the second release version to use the data access layer methods compatible with the highest common data schema version comprises modifying a stored indicator of the current data schema version of the service to indicate the highest common data schema version (par.0069, wherein a value of a current schema version is incremented by one in response to the schema being largely revised).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the version incrementing of Shimogori to the software update method of Eberlein to produce an expected result of modifying a stored indicator of the current data schema version of the service to indicate the highest common data schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to provide tracking updated versions.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of Johnson et al. (US 2014/0282469 A1) published on Sep. 18, 2014, further in view of Singonahalli et al. (US 2006/0184838 A1) published on Aug. 17, 2006.

Claim 12, The combination of Eberlein, Baid and Johnson teaches the method of claim 10. The combination does not expressly teach: wherein determining the highest common data schema version comprises determining that instances of the first release version and instances of the second release version can perform read and write operations at the highest common data schema version.
On the other hand, Singonahalli teaches: wherein determining the highest common data schema version comprises determining that instances of the first release version and instances of the second release version can perform read and write operations at the highest common data schema version (par.0006, wherein both the baseline version and the release candidate version of the software can read and write from a same database. Par.0025, database structure is compatible with both versions).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the database of Singonahalli to the software update method of Eberlein to produce an expected result of performing read and write at the highest common data schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to provide converting to fully compatible version.

Claim 13, The combination of Eberlein, Baid and Johnson teaches the method of claim 10. The combination does not expressly teach: wherein determining the common data schema comprises determining that the plurality of release versions comprise code for performing read or write operations at the common data schema.  
On the other hand, Singonahalli teaches: wherein determining the common data schema comprises determining that the plurality of release versions comprise code for performing read or write operations at the common data schema (par.0006, wherein both the baseline version and the release candidate version of the software can read and write from a same database. Par.0025, database structure is compatible with both versions).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the database of Singonahalli to the software update method of Eberlein to produce an expected result of performing read and write at the highest common data schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to provide converting to fully compatible version.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of Johnson et al. (US 2014/0282469 A1) published on Sep. 18, 2014, further in view of Singh et al. (US 7,155,462 B1) published on Dec. 26, 2006.

Claim 14, The combination of Eberlein, Baid and Johnson teaches the method of claim 10. The combination does not explicitly teach: wherein initiating the update comprises updating one or more records, stored in the database of the service, to the common data schema.  
On the other hand, Singh teaches: wherein initiating the update comprises updating one or more records, stored in the database of the service, to the common data schema (column 2 lines 43-45, wherein after updating a client software, the data for the selected client is also migrated to the newly installed software. Column 3 lines 3-5, wherein data unique to client is reformatted after new software is installed. Column 12, lines 20-25, wherein data is converted to a format compatible with the new software version; as taught by Singh).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data conversion of Singh to the software update method of Eberlein to produce an expected result of updating one or more records, stored in the database of the service, to the common data schema. The modification would be obvious because one of ordinary skill in the art would be motivated to update data to be compatible with new schema version.

Claim 15, The combination of Eberlein, Baid, Johnson and Singh teaches the method of claim 14. Eberlein further teaches: wherein the database comprises a shared database accessed by one or more instances of the of the plurality of release versions (par.0034, database 110 is accessed by both software versions V1 and V2).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of in view of Condict et al. (US 2018/0191839 A1) filed on Jan. 4, 2017.

Claim 16, Eberlein discloses: A method comprising: 
determining, for a plurality of release versions of a service, sets of data schema of the service that include at least one data schema of a release version of the service, the at least one data schema being compatible with another release version of the service, a data schema being indicative of a data version of a portion of a database of the service (par.0036, two versions of application software 212-1 and 212-2 can access same data schema 230).
 	determining, using the sets of data schema of the service, a common data schema compatible with the plurality of release versions of the service (par.0036, the data schema 230 is compatible with both versions of the software application).
	Eberlein does not explicitly teach: in response to a determination that the highest common data schema version is higher than a current data schema version of the service, initiating a migration, for the service, to the highest common data schema.
	On the other hand, Baid teaches: in response to a determination that the highest common data schema version is higher than a current data schema version of the service, initiating a migration, for the service, to the highest common data schema version (par.0049, wherein the next application schema is deployed in response to all database servers currently using the version of application schema prior to the next version of the application schema).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the next application schema of Baid to the software update method of Eberlein to produce an expected result of the migrating is performed in response to a determination that the highest common data schema version is higher than a currently implemented data schema version of the service. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate to newer application version.
The combination of Eberlein and Baid does not explicitly teach: receiving one or more continuation tokens corresponding to the update; initiating a second portion of the update; receiving an indication that an error occurred during the second portion of the update; deleting the one or more continuation tokens; and restarting the update.
On the other hand, Condict teaches: receiving one or more continuation tokens corresponding to the migration (par.0044 and Fig. 5B, wherein a bit-map tracks migration of data chunks, the next chunk is migrated based on the status of the bit-map).
 initiating a second portion of the migration (par.0044 and Fig. 5B, wherein a bit-map tracks migration of data chunks, the next chunk is migrated based on the status of the bit-map).
 receiving an indication that an error occurred during the second portion of the migration (Fig. 5B, see the last condition “has the migration stopped?”
deleting the one or more continuation tokens (par.0045, wherein the first programmable data storage device deletes the bit-map file).
 and restarting the migration (Fig. 5B, see the last condition, if the migration has been stopped then the migration restarts).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the bitmap of Condict to the software update method of Eberlein to produce an expected result of deleting token after an error and restarting migration. The modification would be obvious because one of ordinary skill in the art would be motivated to track data migration.

Claim 17, The combination of Eberlein, Baid and Condict teaches the method of claim 16. The combination further teaches: wherein initiating the second portion of the migration comprises initiating, using the one or more continuation tokens, the second portion of the migration (Fig. 5B, the migration of the next chunk is based on the status of the bit-map; as taught by Condict).

Claim 18, The combination of Eberlein, Baid and Condict teaches the method of claim 16. The combination further teaches: further comprising storing the one or more continuation tokens in a dictionary, and wherein deleting the one or more continuation tokens comprises deleting the dictionary (par. 0045, deleting the bit-map file; as taught by Condict).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of in view of Condict et al. (US 2018/0191839 A1) filed on Jan. 4, 2017, further in view of Mayfield et al. (US 2006/0265696 A1) published on Nov. 23.

Claim 19, The combination of Eberlein, Baid and Condict teaches the method of claim 16. The combination does not explicitly teach: wherein initiating the first portion of the migration comprises transmitting an instruction to perform the migration on a predetermined number of rows of a database corresponding to the service.
On the other hand, Mayfield teaches: wherein initiating the first portion of the migration comprises transmitting an instruction to perform the migration on a predetermined number of rows of a database corresponding to the service (par.0065, wherein the long table is converted by converting n number of rows of the table and tracking the migration).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the rows conversion and migration tracking of Mayfield to the software update method of Eberlein to produce an expected result of transmitting an instruction to perform the migration on a predetermined number of rows of a database corresponding to the service. The modification would be obvious because one of ordinary skill in the art would be motivated to perform efficient data migration by migrating portion at a time.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2016/0246833 A1) published on Aug. 25, 2016, in view of Baid et al. (US 2018/0329931 A1) filed on May 10, 2017, further in view of in view of Condict et al. (US 2018/0191839 A1) filed on Jan. 4, 2017, further in view of Martin et al. (US 2016/0179850 A1) published on Jun. 23, 2016.

Claim 20, The combination of Eberlein, Baid and Condict teaches the method of claim 16. The combination does not explicitly teach: wherein initiating the first portion of the migration comprises transmitting a data schema version corresponding to the highest common data schema version.
On the other hand, Martin teaches: wherein initiating the first portion of the migration comprises transmitting a data schema version corresponding to the highest common data schema version (par.0893, wherein a new database schema is received and databases migration is started).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the schema receiving of Martin to the software update method of Eberlein to produce an expected result of transmitting a data schema version corresponding to the highest common data schema version. The modification would be obvious because one of ordinary skill in the art would be motivated to apply the invention on networked system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156                                                                                                                                                                                         
/TAMARA T KYLE/               Supervisory Patent Examiner, Art Unit 2156